Mr. Ron Oliver, Chairman Pulaski County Election Commission 201 South Broadway, Suite 360 Little Rock, AR 72201
Dear Mr. Oliver:
This is in response to your request for an opinion concerning the November 8, 1994, general election for Ward 1 alderman in the City of North Little Rock. You have set forth information suggesting that certain irregularities occurred in that race, and you have asked whether the ballots in question should be examined and the votes invalidated or, alternately, whether the board of election commissioners should refuse to certify the results.
The long-standing policy of this office dictates that an opinion not be issued on this matter due to the fact that suit has been filed in the Pulaski County Circuit Court seeking a judicial ruling. An effort by this office to address the underlying issues at this time would, in essence, amount to an executive comment on a matter that is pending before the judicial branch. I must therefore decline to issue an opinion, consistent with established policy. These questions should be addressed to the board's legal counsel in the pending action.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh